Citation Nr: 0915608	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for mild lumbar 
spondylosis.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from June 1976 to May 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in January 2009.  


FINDINGS OF FACT

1.	A low back disorder, including the residuals of an injury 
of the low back, was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

2.	Arthritis of the lumbar spine was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.


CONCLUSIONS OF LAW

A low back disorder was neither incurred in nor aggravated by 
service nor may arthritis of the low back be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in January 2006 and October 2006, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The October 2006 VCAA letter included all necessary 
notifications to satisfy these provisions.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The Veteran is claiming service connection for a low back 
disorder that has been diagnosed as mild lumbar spondylosis.  
He asserts that he injured his back while unloading 200 pound 
dummy missiles for training.  He stated that he did not go on 
sick call during this time because he believed that he needed 
to set an example for his men.  The Board had reviewed the 
entire evidence of record, which includes the service 
treatment records and records of treatment subsequent to 
service, and can find no basis to establish service 
connection.  In this regard, there is no indication in the 
service treatment records of complaint or manifestation of a 
low back disorder.  Records of VA treatment date from the 
early 1990's, without indication of a low back disorder until 
records dated in 2006, coincident with the Veteran's current 
claim.  There is no medical opinion of record showing that 
the Veteran's current back complaints are related to his 
period of active duty.  While he has contended that the 
pathology started in service and has gotten worse since then 
this information is not deemed particularly probative.  There 
is nothing in the evidence to suggest the current findings 
are the result of an old or longstanding disorder.  Moreover, 
it is deemed incredible that a chronic back disorder was 
present since service that was never mentioned or treated 
over the years when the appellant was treated for other 
disorders.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
show a current disability that may be related to service.  
The absence of clinical treatment records of a back disorder 
for approximately 25 years after active duty is probative 
evidence against continuity of symptoms since service.  Mense 
v. Derwinski, 1 Vet. App. 354 (1991).  Under these 
circumstances, the claim must be denied.  


ORDER

Service connection for mild lumbar spondylosis is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


